Citation Nr: 0008672	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral vision loss.


REPRESENTATION

Appellant represented by:	Joseph E. Ford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1940 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  In October 1969, the Board denied service connection for 
bilateral vision loss.

2.  Evidence received since the October 1969 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for 
bilateral vision loss is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The October 1969 Board decision, which denied service 
connection for bilateral vision loss, is final.  38 U.S.C.A. 
§ 7104 (West 1991).

2.  The evidence received since the October 1969 Board 
decision is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim of entitlement to service connection for 
bilateral vision loss is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a Board decision becomes final under 38 U.S.C.A. §§ 
7104(b), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

In October 1969, the Board denied entitlement to service 
connection for loss of vision in both eyes.  The Board 
concluded that macular degeneration of the right and left 
eyes, with resulting loss of vision, was not related to the 
service injury to the right eye or otherwise incurred in or 
aggravated during active service; and that the diagnosed 
myopic astigmatism was in the nature of a developmental 
disorder, not recognized as a disability resulting from 
injury or disease for the purpose of service connection.  
Further, the Board concluded that the diagnosed myopic 
astigmatism was not shown to be aggravated by service.  That 
decision is final.  See 38 U.S.C.A. § 7104(a).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  Winters v. West, 12 Vet. App. 203 
(1999).  If new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether, based upon all the evidence of record in support of 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
If the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C.A. § 5107(b) has been 
filled.  Id.

Available to the Board in October 1969 were the appellant's 
service medical records, post-service private and VA medical 
records, a September 1969 independent medical examiner's 
report from the University of Texas Medical School; a 
transcript of a June 1969 hearing before the Board; and 
statements provided by the veteran and his military buddies.

The veteran's July 1940 enlistment examination report 
disclosed vision of 200/100 bilaterally, corrected to 20/30.  
From July 1941 to March 1942, he was treated on several 
occasions because of refractive error of vision and 
associated complaints.  By history, it was noted that he had 
had poor vision and pain in the eyes since childhood; had 
worn glasses since he was eight years old.  The veteran also 
reported that he had had defective vision and pain in his 
eyes since childhood. 

In September 1941, the veteran broke his glasses.  Several 
days later, he was transferred from the dispensary to the 
station hospital at Ft. Bragg, North Carolina because of poor 
vision.  He was diagnosed with severe, bilateral, compound 
myopic astigmatism, the cause of which was undetermined.  The 
corrected vision was measured as 20/60 bilaterally.  The 
service examiner noted that this condition existed prior to 
service.  

According to a service clinical record, the veteran was 
admitted in September 1941.  According to the examiner's 
notes, the veteran reported that he had had poor eyesight all 
his life.  He read by oil lamps while growing up, and he wore 
his first pair of glasses at age eight.  He recalled that he 
began having headaches in 1934. 

In October 1941, a Disposition Board at Fort Bragg found that 
the veteran was unable to perform duties of a soldier as a 
result of his poor vision.  The Board recommended that he be 
held for a Certificate of Disability for Discharge (CDD) 
board.

In January 1942, he was diagnosed with the same condition.  
His uncorrected vision was 20/200 on the right and 20/100 on 
the left.  The corrected vision was 20/60 bilaterally.

In February 1942, the veteran was diagnosed with essentially 
the same condition except that his uncorrected vision was 
20/300 bilaterally, corrected to 20/80 bilaterally.  The 
examiner noted that the bilateral, compound, myopic 
astigmatism and poor eyesight existed prior to service.

The Chief of Surgical Service at Ft. Bragg, in a February 
1942 memorandum to the veteran's commanding officer, 
recommended that he be reclassified due to poor eyesight.  It 
was noted that the veteran was admitted to the hospital in 
early February 1942.  The Ear, Nose, and Throat (EENT) Clinic 
observed him for several days.  His vision was measured at 
20/300 bilaterally, correctable to 20/80 bilaterally with 
glasses.  The diagnosis was moderately severe, bilateral 
myopic astigmatism.  The cause was undetermined.  It was 
opined that the veteran, without glasses, would be a 
liability in active field service, and that he was unable to 
see a target with or without his glasses in ordinary target 
practice.

In March 1942 he was treated for severe headaches and burning 
eyes.  

In January 1944, during hospitalization for a condition not 
in issue, the veteran complained of throbbing pain in the 
right eye since the previous February, when he sustained a 
black eye, but "was not hospitalized."  The black eye was 
apparently due to a rifle butt hitting him.  Examination 
revealed vision of 20/200, corrected to 20/40 bilaterally, 
and an ophthalmologist commented that there was no evident 
reason for ocular pain.  New glasses were issued.  The 
subsequent records, to include his discharge report were 
negative for an injury to his right eye.

In October 1944, the veteran was fitted for a new pair of 
glasses because he broke his old ones.  

His December 1945 separation examination report indicates 
that his uncorrected eyesight was 20/200 bilaterally, 
corrected to 20/40 on the right and 20/50 on the left. 

In May 1952, G.W. Nairn, M.D., reported that he treated the 
veteran in October 1949.  At that time he found that the 
veteran's uncorrected vision to be light projection only in 
the right eye and 20/140 in the left.  With best correction, 
Dr. Nairn was able to give him light projection in the right 
eye and 20/40 in the left.  The ophthalmoscopic examination 
showed the retina to be torn and there was a large area of 
degeneration located centrally over the macula of the right 
eye.  Dr. Nairn speculated that this might have been due to 
trauma, or that it could be a typical macular degeneration.  
The doctor finished by noted that the veteran's vision in May 
1952 was essentially the same as in October 1949.

Donald MacDuffie, M.D., informed the RO in July 1952 that he 
had treated the veteran in August 1939 and July 1940.  The 
corrected visual acuity of each eye was 20/70.  

In March 1965, Leo Murphy, M.D., informed the RO that the 
veteran had sustained a cystic degeneration of the macula 
with secondary retinal hemorrhage in the left eye beginning 
in February 1965.  The vision in the left eye was permanently 
reduced to 20/100 with an absolute central scotoma.  The 
visual acuity in the right eye was finger counting at three 
feet.  No mention was made of a retinal tear in either eye.  

VA examined the veteran in April 1965.  His uncorrected 
visual acuity was 1/200 in the right eye and 5/200 in the 
left.  The ophthalmoscopic examination revealed that the 
fundi-optic discs were distinct in outline with some pallor; 
extensive areas of chorio-retinal degeneration in the right 
eye involving the macula and some choroidal vessels were 
visible.  The left eye revealed early degenerative changes 
involving the retina and choroid appeared smaller, surrounded 
by pigmented ring, and involving the macular area.

VA examined the veteran in July 1966.  His uncorrected visual 
acuity was of light perception in each eye.  The 
ophthalmoscopic examination revealed that the macular 
degeneration of the retina and what appeared to be chorio-
retinitis.

In early 1967, the RO received three buddy statements.  They 
confirmed that the veteran injured his right eye sometime 
around March 1943 when they were at the shooting range.  They 
each recalled that his right eye was injured; that his 
glasses were broken; and that he was taken to the hospital.  

In June 1969, the veteran appeared before the Board.  He 
testified that he had worn glasses since childhood and had 
never had an eye injury prior to the one in service.  He 
described the circumstances of his in-service right eye 
injury in considerable detail.  He recalled that he had first 
realized that the vision in the right eye was impaired when 
he went hunting in 1947.  He could not see with his right 
eye.  He reported that his left eye disorder began around 
February 1965.

In September 1969, the Board obtained an independent medical 
examination (IME) from a physician at the University of Texas 
Medical School.  The physician, after reviewed the veteran's 
entire claims file and, in a detailed report, diagnosed the 
veteran with 1) compound, myopic, astigmatism; 2) myopic 
degeneration of the maculae and choroid of both eyes; and 3) 
legal blindness secondary to diagnosis number two.

In explaining his findings, the IME physician elaborated that 
myopic degenerative changes at the macula were 
characteristic, common, and incapacitating.  It generally 
would begin as a diffuse pigmentation.  Hemorrhages might 
sometimes be extensive and multiple.  Eventually large areas 
of atrophy might appear with considerable proliferation of 
pigment that may give the appearance of chorio-retinitis, 
although no inflammation may have occurred.  The process was 
degenerative.  It might occur in myopes that were extremely 
high and in individuals that were no more myopic than the 
veteran.  It might or might not be familial, and it might be 
bilateral.  He concluded that in his opinion the conditions 
in each eye were the same, although they varied in time of 
onset.  He agreed with an earlier opinion the, if the 
disorder of the right eye were due to trauma to the macula or 
choroid, it would have been immediately apparent.  The 
recorded corrected visual acuity in the right eye upon 
discharge from the service, some time from the alleged 
injury, was good.  Dr. Nairn did mention a tear in the 
retina, which was never mentioned in subsequent examination 
reports.  Likewise, there was no mention of a retinal 
detachment that might have been due to a tear.  The IME 
examiner concluded that Dr. Nairn's observation was 
incorrect, and he might have assumed the appearance of a 
tear.  The IME examiner added that there was no other likely 
etiology of the condition described in each eye other than 
myopic degeneration of the macula.

Furthermore, the IME examiner opined that the left eye 
disorder was not secondary to the disorder of the right eye.  
The record suggested that the degeneration of the left eye 
was "sympathetic" to the condition of the right eye.  The IME 
examiner assumed that an erroneous assumption had been made 
that the condition might have been sympathetic ophthalmia.  
Sympathetic ophthalmia was usually due to lacerations of the 
globe involving the ciliary body.  The condition occurred in 
a fraction of one percent of all cases of injury.  In 
extremely rare instances, contusion of the globe had caused 
sympathetic ophthalmia, however, he emphasized that the 
condition described in this veteran's eyes "in no way" 
resembled the findings in sympathetic ophthalmia, which was a 
smoldering inflammation involving all of the uveal tract 
including the iris, ciliary body, and choroid.

Evidence received since the Board's October 1969 decision 
includes a March 1966 statement from Dr. Murphy; a November 
1966 report from Stewart M. Wolff, M.D.; a February 1999 
medical opinion from Jeffrey Jessup, O.D.; a transcript of 
the veteran's hearing testimony in 1999 and 2000; VA medical 
records from 1996; and written statements provided by the 
veteran.

In his February 1999 report, Dr. Jessup revealed that he 
examined the veteran in January 1999.  He noted by history 
that the veteran injured his right eye in 1943 when a rifle 
recoiled and shattered a spectacle lens and caused 
lacerations to the eye and adnexa.  Dr. Jessup observed that 
the posterior poles of both eyes were obliterated, 
peripapillary atrophy in both eyes, and scattered punched out 
retinal lesions peripherally in both eyes.  In summary, Dr. 
Jessup concluded that the veteran was functionally blind in 
both eyes, the right as a result of the inservice injury he 
sustained, with both eyes now affected by cataracts and age-
related macular degeneration.

In January 2000, the veteran appeared before the undersigned.  
He testified that in 1943 he injured his eye while stationed 
in Ft. Thomas, Kentucky.  He was on a rifle range that was 
apparently located on an island in the middle of the Ohio 
River.  The Ohio River flooded and he and others were 
marooned on an island.  Rifle recoil caused the injury.  The 
recoil fractured his glasses causing glass fragments to cut 
his right eye.  His eye bled, although the service medical 
records do not reflect this.  He could not recall the exact 
date, although he believed it was in March because it was 
raining and the river was at flood stage.  He was 
hospitalized for several days at Fort Thomas.  He was with 
Company D at that time.  He does not recall if they operated 
on his right eye at that time.  Soon after he was transferred 
to Camp Custer, Michigan.  He did not recall receiving 
treatment for his eyes while stationed there.  He contends 
that he strained his left eye by compensating for his injured 
right eye.  He contends that his service records are not 
complete because there is a discrepancy in his serial number.  
He also maintained that his commanding officer was a poor 
record keeper and may have lost the medical records of his 
eye injury.  

The veteran's written statements essentially echoed his 
January 1999 testimony.

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board finds that new and material evidence has 
been presented.  In this regard, the Board notes that with 
the exception of Dr. Jessup's opinion, none of the evidence 
is material because the evidence does not credibly relate the 
veteran's current vision loss to service.  As such this 
evidence may not serve as a predicate to reopening the claim.

With respect to Dr. Jessup's opinion, however, his diagnosis 
relating the current vision loss in the right eye to the 
injury described in service is sufficient to reopen this 
claim.  In this regard, the Board previously accepted as 
fact, in the October 1969 decision, that he injured his right 
eye on the target range while in service, based on the 
statements provided by the veteran and his military buddies.  
This evidence, when combined with Dr. Jessup's opinion, 
convinces the Board that new and material evidence has been 
submitted.  Accordingly, the claim is reopened.

The Board now turns to whether the claim is well grounded, 
and as Dr. Jessup links the appellant's vision loss to 
service, the Board finds that the claim is plausible, and 
hence, well grounded.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral vision loss 
is reopened.

The claim of entitlement to service connection for bilateral 
vision loss is well grounded.


REMAND

In light of the foregoing findings, the Board believes that 
this case warrants review by a board certified 
ophthalmologist.  Therefore, this case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his claim 
since February 1999.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified that 
have not been previously secured.

2.  Thereafter, the RO must refer the 
veteran's claims folders to a VA board 
certified ophthalmologist.  Following 
his/her review, the ophthalmologist must 
offer an opinion whether it is at least 
as likely as not that the veteran's right 
eye disorder is related to service.  The 
examiner should also offer an opinion 
whether it is at least as likely as not 
that the right eye disorder caused or 
aggravated a disorder involving the left 
eye.  A complete written rationale for 
any opinion expressed must be provided.  
A discussion of the opinions offered by 
the IME in September 1969 and Dr. Jessup 
must be included in the report.  The 
report should be typed.

3.  After the requested development has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted. 

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


